Title: To George Washington from Nathaniel Stevens, 9 December 1780
From: Stevens, Nathaniel
To: Washington, George


                        
                            
                                Sir,
                            
                            Fishkill 9th Decr 1780.
                        
                        
                            Mr Jesse Wilson informs me there is about eight Tunns of flour in Mr Joshua illegible
                             Mill, about twelve miles East of this place, and that he heard a certain Thomas Williams,
                                a trader and refugee from Long Island, agree for twenty teams, that have lately
                            been discharged, to carry the same to Derby, in Connecticut, where Williams says it
                            is to be put on Board for the purpose of transport-ing to Road Island, the teams go from this
                            place at twelve oclock to day.
                        I believe Mr Wilson to be a man that can be depended upon, and if the flour can be obtained, for the armys
                            use, it certainly will be relieving us in a distressing time. I have the Honour to be, Your Excellencies most Obt Sert
                        
                            Nathl Stevens
                            D.C. Genl Issues

                        
                    